—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 23, 1996, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he refused an offer of suitable employment without good cause.
Claimant was receiving unemployment insurance benefits after being laid off by his employer due to lack of work. Thereafter, the employer telephoned claimant and left messages informing him that work was available. When the employer spoke to claimant, claimant refused the work because he was waiting for an assignment from another company: The Unemployment Insurance Appeal Board subsequently ruled *837that claimant had refused an offer of suitable employment and disqualified him from receiving benefits. Based upon our review of the record, we conclude that substantial evidence supports the Board’s finding that claimant refused suitable employment without good cause (see generally, Matter of Hibbard [Sweeney], 227 AD2d 698). Claimant’s testimony that he never received any messages or telephone calls merely presented a credibility issue for the Board to resolve (see, Matter of Caillier [Hudacs], 194 AD2d 1025).
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.